          Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 1 of 6                FILED
                                                                              2018 Nov-19 PM 02:57
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


     CENTER FOR BIOLOGICAL
     DIVERSITY,

                  Plaintiff,
                                                 CIVIL ACTION NO.
     v.                                          5:18-cv-01312-LCB

     U.S. FISH AND WILDLIFE
     SERVICE,

                  Defendant.


                 REPORT OF RULE 26(f) PLANNING MEETING

      Comes now the United States of America, by and through Jay E. Town, U.S.

Attorney for the Northern District of Alabama, and Margaret Lester Marshall and

Jason R. Cheek, Assistant U.S. Attorneys. In addition, comes now Plaintiff Center

for Biological Diversity by and through counsel Mark E. Martin, Elise Pautler

Bennett, and Amy R. Atwood. The parties hereby file this Rule 26(f) Report:

      1. The following individuals participated in a Rule 26(f) conference on

November 5, 2018, via telephone:

       Elise Pautler Bennett, representing Plaintiff Center for Biological

           Diversity,
           Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 2 of 6



       Margaret Lester Marshall, representing Defendant U.S. Fish and Wildlife

            Service.

      2.     Synopsis of the Case.    This is an action arising out a Freedom of

Information Act (FOIA) request. Plaintiff alleges that Defendant failed to conduct

an adequate search for records and failed to disclose all records that are responsive

to the Center’s FOIA request by withholding responsive, non-exempt records.

Defendant maintains that it has complied with all FOIA requirements.

      3. Dispositive Motions. The parties anticipate that all issues herein can be

resolved on cross-motions for summary judgment. On or before December 19, 2018,

Defendant will file its Motion for Summary Judgment. On or before January 26,

2019, Plaintiff will file its Opposition to Defendant’s Motion for Summary Judgment

and Cross-motion for Summary Judgment. On or before February 16, 2019,

Defendant will file its Opposition to Plaintiff’s Cross-motion for Summary

Judgment and Reply to Plaintiff’s Opposition. On or before March 9, 2019, Plaintiff

will Reply to Defendant’s Opposition.

      4. Initial Disclosures. The Parties agree that because this is a FOIA case the

Rule 26 provisions for initial disclosures are inapplicable.

      5. Discovery Plan. The Parties maintain that discovery and the Rule 26

provision for initial disclosures are inapplicable given the nature of this case and

present stage of proceedings. Cases arising under FOIA, such as this one, are usually
        Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 3 of 6



resolved by motion for summary judgment. Miccosukee Tribe of Indians of Fla. v.

United States, 516 F.3d 1235, 1243 (11th Cir. 2008); Miscavige v. IRS, 2 F.3d 366,

369 (11th Cir. 1993); Edwards v. Exec. Office for U.S. Att’ys, 2010 U.S. Dist. LEXIS

25879, No. 08-cv-1956 (M.D. Fla., Mar. 19, 2010).

      In a FOIA case, the government agency (not the plaintiff) bears the burden of

proof that it has conducted an adequate search for responsive records and that it has

withheld records lawfully, a matter which the Court decides de novo. 5 U.S.C. §

552(a)(4)(B). The agency typically meets its burden of proof through affidavits or

declarations, which are accorded a presumption of good faith, and an index of

withheld records pursuant to Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert.

denied, 415 U.S. 977 (1974). See Miscavige, 2 F.3d at 367-68; see also SafeCard

Servs., Inc. v. Securities & Exchange Comm’n, 926 F.2d 1197, 1200 (D.C. Cir.

1991). The United States maintains that “[d]iscovery is generally unavailable in

FOIA actions.”    Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003).

Nevertheless, discovery is warranted in some circumstances in FOIA cases. See

Miscavige, 2 F.3d at 367-68 (11th Cir. 1993). Accordingly, discovery would take

place, if at all, after the government moves for summary judgment and submits its

supporting affidavits and memorandum of law.

      The Parties do not anticipate the need for discovery in this case. However, in

the event that Plaintiff believes, after reviewing the government’s motion and
         Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 4 of 6



supporting declarations, that some discovery is warranted in this case in order to

resolve issues of material fact, Plaintiff will immediately alert Defendant’s counsel

and seek to resolve the matter. If the Parties are unable to reach agreement on the

issue(s), Plaintiff will file a notice of its intent to seek discovery and request a status

hearing with the Court at that time.

      6. Expert Testimony/Witness and Exhibit Lists/Trial Date. Because the

Parties anticipate that all issues in this case will be resolved by cross-motions for

summary judgment, the Parties view the provisions for disclosing expert testimony,

for exchanging witness and exhibit lists, and for scheduling a trial date as

inapplicable to this case.

      7. Settlement. The parties have had ongoing discussions to narrow the issues

in this case and are still working towards resolving this dispute. However, the parties

also agree and propose to the Court that, if the parties cannot resolve the dispute by

agreement, then all issues should be resolved on cross-motions for summary

judgment.

ATTORNEYS FOR PLAINTIFF:                        ATTORNEY FOR DEFENDANT:


                                                JAY E. TOWN
                                                United States Attorney

 /s/ Mark E. Martin                             /s/ Margaret Lester Marshall
Mark E. Martin                                  Margaret Lester Marshall
Tennessee Riverkeeper, Inc.                     Assistant United States Attorney
Alabama Bar No: ASB-9361-A41M                   United States Attorney’s Office
       Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 5 of 6



P.O. Box 1486                               ASB-7804-x29q
Oneota, AL 35121                            1801 4th Avenue North
Tel: (205) 516-9350                         Birmingham, AL 35203
Email: MMartin@ markemartin.com             Email: margaret.marshall@usdoj.gov


 /s/ Elise Pautler Bennett
Elise Pautler Bennett
FL Bar No. 106573 (admitted pro hac vice)
Center for Biological Diversity
P.O. Box 2155
St. Petersburg, FL 33731
Tel: (727) 755-6950
Fax: (520) 623-9797
Email: ebennett@biologicaldiversity.org

 /s/ Amy R. Atwood
Amy R. Atwood
OR Bar No. 060407 (admitted pro hac vice)
Center for Biological Diversity
P.O. Box 11374
Portland, OR 97322
Tel: (971) 717-6401
Email: atwood@biologicaldiversity.org
         Case 5:18-cv-01312-LCB Document 19 Filed 11/19/18 Page 6 of 6



                            CERTIFICATE OF SERVICE

       I hereby certify that on November 19 , 2018, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send

notice of this filing to all attorneys of record.


                                                    /s/ Margaret Lester Marshall
                                                    Margaret Lester Marshall
                                                    Assistant U.S. Attorney
